Order issued September 30, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00116-CR
                                 No. 05-13-00117-CR
                      ________________________________________

                        JENNY REBECCA BONHAM, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                                       ORDER

                       Before Justices O’Neill, Lang-Miers, and Evans

       Based on the Court’s opinion of this date, we GRANT the June 10, 2013 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jenny Rebecca Bonham, TDCJ #1855377, Plane State Jail, 904 FM 686, Dayton, Texas, 77535.



                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE